OPIXIÓX DEL TRIBUNAL.
' Considerando que el presente caso de Habeas Corpus, promovido por el Letrado Don José de Guzmán Benitez á nombre de José de Tilomas, no está comprendido, según se alega, en el No. 2o. del Artículo 483 del Código de En-juiciamiento Criminal, pues ni el veredicto ‘ del Jurado que declaró culpable á Thomas como cómplice del delito de liomieidio voluntario, después. de acusado como autor de asesinato en primer grado, ni la resolución del Juez de Humacao, denegando la- excarcelación de Tilomas bajo fianza, son actos que, aún apreciados en su conjunto, ha-cen acreedor á- Thomas á su excarcelación bajo fianza, Iru *456jo-precepto-imperativo de la ley, da,do el texto del Nume-ro 2o. del Artículo 374 del Código citado; y. teniendo en cuenta, por otra.parte, que habiéndose interpuesto recur-so de apelación contra el fallo dictado por el Juez de Hu-macao, esta Corte Suprema, con vista de la causa, tiene jurisdicción bastante para acordar la excarcelación de Thomas bajo fianza, si así lo estimare procedente, sin que sea necesario, por tanto, ejercitar á ese fin el recurso ex-, traordinario de Habeas Corpus.
Se declara no haber lugar á la excarcelación solicitada por José de Thomas, quien será restituido al Alcaide de la Cárcel de Humacao, bajo cuya custodia se encontraba.
Jueces concurrentes: Sres. Presidente Quiñones, y Asociados, Hernández, MacLeary y Wolf.
- El Juez Asociado Sr. Eigueras no intervino en la reso-lución de este caso.